Name: Commission Decision (EU) 2017/1583 of 1 September 2017 specifying, pursuant to Directive 2006/7/EC of the European Parliament and of the Council, EN ISO 17994:2014 as the standard on the equivalence of microbiological methods (notified under document C(2017) 5843)
 Type: Decision
 Subject Matter: natural environment;  technology and technical regulations;  non-governmental organisations;  natural and applied sciences;  environmental policy
 Date Published: 2017-09-19

 19.9.2017 EN Official Journal of the European Union L 239/34 COMMISSION DECISION (EU) 2017/1583 of 1 September 2017 specifying, pursuant to Directive 2006/7/EC of the European Parliament and of the Council, EN ISO 17994:2014 as the standard on the equivalence of microbiological methods (notified under document C(2017) 5843) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2006/7/EC of the European Parliament and of the Council of 15 February 2006 concerning the management of bathing water quality and repealing Directive 76/160/EEC (1), and in particular Article 15(2)(a) thereof, Whereas: (1) Commission Decision 2009/64/EC (2) specifies the international standard ISO 17994:2004(E) Water quality  Criteria for establishing equivalence between microbiological methods as the standard on the equivalence of microbiological methods for the purposes of Directive 2006/7/EC. (2) Standard ISO 17994:2004(E) is outdated and has been technically updated (e.g. terminology update, clearer specifications, and addition of a new Annex on technical calculations). (3) Standard ISO 17994:2004(E) has therefore been replaced by a more recent version, ISO 17994:2014 Water quality  Requirements for the comparison of the relative recovery of microorganisms by two quantitative methods. This international standard has been transposed by the European Committee for Standardisation in a European standard EN ISO 17994:2014. It is therefore appropriate to specify standard EN ISO 17994:2014 as the standard on the equivalence of microbiological methods for the purposes of Directive 2006/7/EC. (4) Decision 2009/64/EC should therefore be repealed. (5) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 16(1) of Directive 2006/7/EC, HAS ADOPTED THIS DECISION: Article 1 For the purposes of Article 3(9) of Directive 2006/7/EC, standard EN ISO 17994:2014 Water quality  Requirements for the comparison of the relative recovery of microorganisms by two quantitative methods shall be specified as the standard on the equivalence of microbiological methods. Article 2 Decision 2009/64/EC is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 1 September 2017. For the Commission Karmenu VELLA Member of the Commission (1) OJ L 64, 4.3.2006, p. 37. (2) Commission Decision 2009/64/EC of 21 January 2009 specifying, pursuant to Directive 2006/7/EC of the European Parliament and of the Council, ISO 17994:2004(E) as the standard on the equivalence of microbiological methods (OJ L 23, 27.1.2009, p. 32).